Citation Nr: 0809529	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus and posterior tibial tendonitis, status post left 
posterior tibial tendon debridement, claimed as tibial 
tendonitis, flat feet, synovectomy, foot orthotics, swollen 
feet, and foot pain/problems/surgery, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable rating for left foot burns.

3.  Entitlement to an increased rating for chronic low back 
pain with degenerative joint disease, lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issues of entitlement to a compensable rating for left 
foot burns and entitlement to an increased rating for chronic 
low back pain with degenerative joint disease, lumbar spine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Also, in the December 1996 rating decision, the RO deferred 
the issue of entitlement to service connection for an elbow 
disability. To date, this issue has not been adjudicated.  It 
is, therefore, REFERRED for appropriate action.


FINDINGS OF FACT

1.  VA examination reports show that the veteran's service 
connected bilateral pes planus is manifested by marked 
pronation and pain on manipulation.

2.  There is no competent medical evidence in the claims 
folder showing extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation, and it is clearly noted in 
the treatment records and VA examination reports that the 
veteran's disability is improved by orthopaedic shoes.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's 
bilateral pes planus and posterior tibial tendonitis, status 
post left posterior tibial tendon debridement, are met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his bilateral 
pes planus.  He was initially service connected by way of the 
December 1996 rating decision, and assigned a 10 percent 
disability rating.  The veteran did not appeal that decision.  
In August 2004, he filed a claim for an increased rating, 
which was denied in the December 2004 rating decision at 
issue in this appeal.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran is receiving a 10 percent rating 
for bilateral pes planus and posterior tibial endonitis under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which provides 
ratings for acquired flatfoot.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, bilateral or unilateral, is rated 10 percent 
disabling.  This is how the veteran is presently rated.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo Achilles 
on manipulation, that is not improved by orthopaedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, DC 5276. 

The medical evidence of record in this case includes VA 
outpatient treatment records, private treatment records, and 
two VA examination reports.

The veteran's VA outpatient treatment records are scarce as 
to treatment for his bilateral foot disability.  The records 
were reviewed dating from one year prior to his August 2004 
claim.  The first mention of an issue with his feet during 
this relevant time period appears in a December 2003 note, 
which indicates that the veteran inquired as to when he would 
have an appointment with podiatry to have his feet checked.  
A January 2004 pain clinic evaluation/orientation report 
documents the veteran's report of pain in his low back, down 
both legs and in both feet.  He reported the pain to be 
between 8 and 9, presumably on a scale of 1 to 10.  He also 
indicated that walking, weather, and stress activate his 
pain, while rest provides some relief.  There is no evidence 
of continued treatment in the pain clinic, and in September 
2004, a nursing note again indicates the veteran's desire to 
schedule an appointment for his feet.  There is, however, no 
evidence of follow-up treatment.

The veteran was treated in 2004 by a private physician for 
his foot disability.  In April 2004, he presented with pain 
in his feet, toes in particular.  Physical examination 
revealed "a fairly flat arch structure."  X-rays confirmed 
a pronated subtalar joint with a low calcaneal inclination 
angle, and mild degenerative changes throughout the midtarsus 
and subtalar joint area.  Hyperpronation was diagnosed and, 
in June 2004, he was issued orthotics.  A July 2004 follow up 
visit confirmed that the veteran was doing "fairly well" 
with orthotics and that they are "helping him in regards to 
his pain."  He was released from care in August 2004 as the 
orthotics seemed to be adequately helping him.  See records 
of Dr. B.

In December 2004, the veteran was afforded a VA examination.  
At that time, he reported his pes planus to be painful both 
at rest and when walking.  Physical examination did not 
reveal any signs of abnormal weight bearing.  There was pes 
planus present, but no tenderness, weakness, edema, atrophy 
or disturbed circulation present in either foot.  Both feet 
showed deformity of marked pronation and a moderate degree of 
valgus that cannot be corrected by manipulation.  The 
examiner noted that the veteran's orthotics do relieve the 
symptoms of pain.

The veteran was again afforded a VA examination in January 
2006.  He then reported pain, weakness, stiffness, swelling 
and fatigue in both feet with standing and walking.  Physical 
examination revealed right foot tenderness and left foot 
painful motion and tenderness.  Again, both feet had moderate 
degrees of valgus present, which could not be corrected by 
manipulation, and deformity of marked pronation.  X-rays of 
both feet revealed degenerative joint disease and calcaneal 
spur on the right foot, and degenerative joint disease of the 
left foot.  

While the outpatient records do not lend a lot of support to 
the veteran's claim, the VA examinations tend to show that an 
increased rating is warranted.  The December 2004 examination 
report documents the deformity of marked pronation with pain 
on use, bilaterally.  The January 2006 examiner also noted 
pain on use and marked pronation, bilaterally.  Thus, 
competent medical evidence consistently shows pain on use and 
marked pronation, bilaterally, which warrants a 30 percent 
disability rating under DC 5276.  While marked pronation 
bilaterally can warrant a 50 percent rating, there is no 
evidence of extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation, and it is clearly noted in 
the treatment records and VA examination reports that his 
disability is improved by orthopaedic shoes.  Thus, a 50 
percent rating is not warranted, as the competent medical 
evidence most closely approximates the symptomology required 
for a 30 percent rating.  To this extent, the preponderance 
of the evidence supports the veteran's claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for an increased rating for 
bilateral pes planus. Sufficient evidence is available to 
reach a decision and the veteran is not prejudiced by 
appellate review at this time.

VA sent the veteran a letter in October 2004 informing him of 
the evidence necessary to establish entitlement to an 
increased rating. The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, what VA would obtain on his behalf, and 
asked to submit any pertinent evidence he had regarding his 
claim. Thus, this letter satisfied the requirements of 38 
C.F.R. § 3.159(b)(1) (2007). An April 2006 letter also 
informed the veteran of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Any defect with respect to the timing of the notice 
requirement was harmless error. The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder. The veteran was also afforded two VA examinations 
during the course of this appeal and the reports are also of 
record. He has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claim.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.





ORDER

Entitlement to a 30 percent evaluation for bilateral pes 
planus and posterior tibial tendonitis, status post left 
posterior tibial tendon debridement, is warranted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The claims for entitlement to a compensable rating for left 
foot burns, and for entitlement to an increased rating for 
chronic low back pain with degenerative joint disease, lumbar 
spine, currently evaluated as 20 percent disabling, are not 
yet ready for appellate review.  The veteran has not been 
afforded a VA examination during the course of this appeal to 
determine the current severity of either of these 
disabilities.  While the outpatient treatment records do 
establish some details as to the nature of the veteran's back 
disability, there is no mention of the veteran's left foot 
burn scars in any of the evidence of record, and at no point 
has a comprehensive examination been conducted with a 
corresponding report in line with the rating criteria.  As 
such, both of these issues shall be remanded for examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA skin 
examination to determine the current 
severity of his service-connected left 
foot burn scars.  The details of the 
report should assist the Board in 
determining whether the veteran's left 
foot burn scars are compensable under the 
schedule of ratings for the skin.  
38 C.F.R. § 4.118.

2.  Afford the veteran a VA spine 
examination to determine the current 
severity of his service-connected chronic 
low back pain with degenerative joint 
disease, lumbar spine.  As the veteran's 
claim was filed in August 2004, the 
details of the report should assist the 
Board in determining whether a rating in 
excess of 20 percent is warranted under 
the General Rating Formula for Disease and 
Injuries of the Spine.  38 C.F.R. § 4.71a.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


